EXHIBIT 10.40

 

BOYD GAMING CORPORATION

DEFERRED COMPENSATION PLAN

 

Amendment No. One to Amended and Restated Plan

 

WHEREAS, Boyd Gaming Corporation (“Employer”) maintains the Boyd Gaming
Corporation Deferred Compensation Plan for the Board of Directors and Key
Employees (“Plan”); and

 

WHEREAS, the Employer desires to amend the Plan to change the Normal Retirement
Date.

 

NOW, THEREFORE, the Plan is hereby amended, effective as of January 1, 2002, as
follows:

 

  1. The definition of “Normal Retirement Age” in Article II is amended to read
as follows:

 

“Normal Retirement Age” means Age 55 years.

 

  2. Section 8.1 is amended to read as follows:

 

Termination, Death or Disability. The Participant shall elect the payment option
described in 8.3 below under which distribution will be made following his
retirement. Such election shall be designated by the Participant in the
Enrollment Agreement. However, if the Participant’s Termination, Death or
Disability is prior to his Normal Retirement Age, the distribution will be in
the form of a lump sum cash payment. Payment of benefits will begin as soon as
administratively feasible after his Termination of Service provided that in no
case will payment of benefits begin later than 60 days after the close of the
Plan Year in which the Participant terminates service.

 

BOYD GAMING CORPORATION, a Nevada Corporation By:  

/s/    DONALD D. SNYDER

--------------------------------------------------------------------------------

Name:   Donald D. Snyder Its:   President